Case 1:19-cv-00331-LO-MSN Document 142 Filed 02/18/21 Page 1 of 5 PageID# 2024




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

  RICARDO R. GARCIA, DUANE K.                       )
  GLOVER, PAUL E. JACOBSON,                         ) Case No.: 1:19-cv-00331-LO-MSN
  GAETANO CALISE, MYKHAYLO I.                       )
  HOLOVATYUK, BRIAN GARCIA, PAUL                    )
  THOMSON and DAVID HARTMAN on                      )
  behalf of themselves and all others similarly     )
  situated,                                         )
                                                    )          DECLARATION OF
         Plaintiffs,                                )      MICHAEL J. MELKERSEN
                                                    )
  v.                                                )
                                                    )
  VOLKSWAGEN GROUP OF AMERICA,                      )
  INC. a/k/a AUDI OF AMERICA, INC., and             )
  VOLKSWAGEN A.G.                                   )
                                                    )
         Defendants.                                )

                       DECLARATION OF MICHAEL J. MELKERSEN

        Michael J. Melkersen, counsel to Plaintiffs in the above-styled action, under penalties of

 perjury, and in support of the Plaintiffs’ Motion to Compel Defendant Volkswagen Group of

 America, Inc.’s (“VWGOA’s”) Discovery Responses and Document Production, submits the

 following declaration:

        1.      I am a member in good standing of the Virginia State Bar and the Maryland State

 Bar. I am over the age of 18 years old. I have knowledge of the facts set forth in this Declaration,

 all of which are true and correct to the best of my knowledge and belief.

        2.       I am counsel of record for Plaintiffs and have been appointed Interim Class

 Counsel by the Court in this action.
Case 1:19-cv-00331-LO-MSN Document 142 Filed 02/18/21 Page 2 of 5 PageID# 2025




        3.      Attached hereto as Exhibit A is a true and correct copy of correspondence I sent to

 counsel for Defendants on November 3, 2020 pertaining to discovery matters in this action, which

 is being filed under seal pursuant to the Stipulated Protective Order (Dkt. 131).

        4.      Counsel for Plaintiffs, including myself, and Counsel for Defendants held meet and

 confer discussions on the proposed discovery document search term strings and other discovery

 matters raised therein on December 14, 2020 and February 2, 2021, and thereafter continued to

 discuss these matters through email correspondence.

        5.      Attached hereto as Exhibit B is a true and correct copy of Plaintiffs’ proposed

 discovery document search term strings proposed on February 10, 2021, which is being filed under

 seal pursuant to the Stipulated Protective Order.

        6.      Attached hereto as Exhibit C is a true and correct copy of Defendant VWGOA’s

 counter-proposed discovery document search term strings proposed February 17, 2021, which is

 being filed under seal pursuant to the Stipulated Protective Order.

        7.      Attached hereto as Exhibit D is a true and correct copy of a National Highway

 Traffic and Safety Administration (“NHTSA”) Notice of Recall, No. 20V561, to owners of certain

 Volkswagen-branded vehicles in the United States.

        8.      Attached hereto as Exhibit E is a true and correct copy of correspondence of counsel

 for Defendants dated November 25, 2020 pertaining to discovery matters in this action.

        9.      Attached hereto as Exhibit F is a true and correct copy of correspondence I sent to

 counsel for Defendants dated December 8, 2020 pertaining to discovery matters in this action,

 which is being filed under seal pursuant to the Stipulated Protective Order.




                                                     2
Case 1:19-cv-00331-LO-MSN Document 142 Filed 02/18/21 Page 3 of 5 PageID# 2026




        10.     Attached hereto as Exhibit G is a true and correct copy of correspondence I sent to

 counsel for Defendants dated February 3, 2021 pertaining to discovery matters in this action, which

 is being filed under seal pursuant to the Stipulated Protective Order.

        11.     Attached hereto as Exhibit H is a true and correct copy of correspondence of

 counsel for Defendants dated December 18, 2020 pertaining to discovery matters in this action.

        12.     Attached hereto as Exhibit I is a true and correct copy of correspondence of counsel

 for Defendants dated February 5, 2021 pertaining to discovery matters in this action.

        13.     The correspondence in Exhibit I refers to discovery matters disputed between

 Plaintiffs and Defendant VWGOA that counsel for the parties addressed in meet and confer

 discussions on December 14, 2020 and/or on February 2, 2021.

        14.     Attached hereto as Exhibit J is a true and correct copy of Defendant VWGOA’s

 Exhibit A to Amended and Supplemental Responses and Objections to Plaintiff Ricardo R.

 Garcia’s First Set of Interrogatories, which is being filed under seal pursuant to the Stipulated

 Protective Order.

        15.     Attached hereto as Exhibit K is a true and correct copy of a discovery document

 produced by Defendant VWGOA and marked as VWGoA-Garcia-00461809-812, which is being

 filed under seal pursuant to the Stipulated Protective Order.

        16.     Attached hereto as Exhibit L is a true and correct copy of a discovery document

 produced by Defendant VWGOA and marked as VWGoA-Garcia-00461813-817, which is being

 filed under seal pursuant to the Stipulated Protective Order.

        17.     Attached hereto as Exhibit M is a true and correct copy of correspondence I sent to

 counsel for Defendants dated December 21, 2020 pertaining to a discovery matter in this action.




                                                  3
Case 1:19-cv-00331-LO-MSN Document 142 Filed 02/18/21 Page 4 of 5 PageID# 2027




        18.     Attached hereto as Exhibit N is a true and correct copy of correspondence I sent to

 counsel for Defendants dated January 14, 2021 pertaining to a discovery matter in this action.

        19.     Attached hereto as Exhibit O is a true and correct copy of Defendant VWGOA’s

 Responses and Objections to Plaintiff Duane K. Glover’s First Set of Interrogatories, which were

 served on January 7, 2021.

        20.     Attached hereto as Exhibit P is a true and correct copy of a discovery document

 produced by Defendant Volkswagen Aktiengesellschaft and marked as VWAG-GARCIA-

 00000444-490, which is being filed under seal pursuant to the Stipulated Protective Order.



        Respectfully submitted this the 18th day of February 2021.

                                              /s/ Michael J. Melkersen
                                              Michael J. Melkersen, Esq.
                                              5 Surfside Road – Palmas Del Mar
                                              Humacao, Puerto Rico 00791
                                              Telephone:     540.435.2375
                                              Facsimile:     540.740.8851
                                              Email:         mike@mlawpc.com




                                                 4
Case 1:19-cv-00331-LO-MSN Document 142 Filed 02/18/21 Page 5 of 5 PageID# 2028




                                   CERTIFICATE OF SERVICE


          I, Michael J. Melkersen, hereby certify that on this date I served a true and correct copy

 of the foregoing Declaration upon counsel of record for Defendants by filing via the Court’s

 Electronic Case Filing (ECF) system.

 Dated:          February 18, 2021

                                                        /s/ Michael J. Melkersen
                                                        Michael J. Melkersen




                                                   5
